UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-2195


CHONG SU YI,

                Plaintiff – Appellant,

          v.

SOCIAL SECURITY ADMINISTRATION; UNITED STATES CAPITOL;
WHITE HOUSE; BOARD OF GOVERNORS OF THE FEDERAL RESERVE
SYSTEM; DEPARTMENT OF THE TREASURY,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:13-cv-01826-PJM)


Submitted:   February 7, 2014             Decided:   February 19, 2014


Before SHEDD, DUNCAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Chong Su Yi, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Chong Su Yi appeals from the district court’s order

sua sponte dismissing his complaint.             He alleged that, when he

inquired as to the status of his disability claim, he was told

by the Social Security Administration (“SSA”) that he must wait

six   months   for    a   decision.       He   also   challenged   the   SSA’s

truncated hours, tax exempt status for religious organizations,

and the right of public officials to speak to the media.                   On

appeal, he challenges the sua sponte dismissal.                Finding that

the complaint was frivolous, we deny leave to proceed in forma

pauperis and dismiss the complaint. *

           Because Yi is neither a prisoner nor proceeding in

forma pauperis in district court, the provisions of 28 U.S.C.

§§ 1915(e)(2), 1915A (2006), permitting sua sponte dismissal of

complaints which fail to state a claim are inapplicable.                  See

Stafford v. United States, 208 F.3d 1177, 1179 n.4 (10th Cir.

2000); Porter v. Fox, 99 F.3d 271, 273 n.1 (8th Cir. 1996).

However, frivolous complaints are subject to dismissal pursuant

to the inherent authority of the court, even when the filing fee

has been paid.       See, e.g., Mallard v. United States Dist. Court,

490 U.S. 296, 307-08 (1989) (“Section 1915(d) . . . authorizes


      *
       We also note that Yi’s application to proceed in forma
pauperis does not support the grant of IFP status.



                                      2
courts to dismiss a ‘frivolous or malicious’ action, but there

is little doubt they would have the power to do so even in the

absence of this statutory provision.”); Fitzgerald v. First E.

Seventh St., 221 F.3d 362, 364 (2d Cir. 2000).                         In addition,

because   a    court   lacks      subject      matter     jurisdiction      over   an

obviously     frivolous    complaint,         dismissal   prior    to    service    of

process is permitted.          See Ricketts v. Midwest Nat’l Bank, 874
F.2d 1177,   1181-83     (7th    Cir.   1989);     Franklin     v.     Or.,   State

Welfare Div., 662 F.2d 1337, 1342-43 (9th Cir. 1981).

            We find that the claims raised in Yi’s complaint were

factually and legally frivolous.                 Therefore, we deny leave to

proceed in forma pauperis and dismiss the appeal.                        We dispense

with oral argument because the facts and legal contentions are

adequately     presented    in    the   materials       before    this    court    and

argument would not aid the decisional process.

                                                                           DISMISSED




                                          3